In re Carrigan, Charles J.; — Defendant(s); applying for supervisory and/or remedial writ; Parish of St. Tammany, 22nd Judicial District Court, Div. “F”, No. 108453; to the Court of Appeal, First Circuit, No. KW92 1871.
Granted. Relator’s sentence is vacated, and the district court is ordered to resen-tence relator to a term of imprisonment in open court in accordance with LSA-C.Cr.P. art. 835 and the considerations set out in State v. Husband, 593 So.2d 1257 (La.1992), and State v. Desdunes, 579 So.2d 452 (La. 1991).
KIMBALL, J., not on panel.